DETAILED ACTION
	This is a Final Office Action on the merits for U.S. App. 17/316,937. Receipt of the amendments and arguments filed on 10/13/2022 is acknowledged.
Claims 1-18 are pending.
Claims 19-35 are cancelled.
Claims 1-18 are examined.

Interview Request
The Examiner attempted multiple times to contact Applicant’s representative to discuss the claim amendments filed on 10/13/2022 in order to place the application in condition for allowance. No contact was returned by Applicant’s representative and thus the following action is being filed.

Claim Objections
Claim 1 is objected to because of the following informalities: line 31-32 of claim 1 defines “smaller than head cross-section,” which is awkwardly written and recommended to define --smaller than the head cross-section--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to define the first elastomeric connector can be fastened to “an inwardly facing surface or outwardly facing surface” of each respective body, where such features were not disclosed within the originally filed specification and thus considered to define new matter. The originally filed specification and drawings only disclose the elastomeric connector attached to the outer facing surface of the bodies and not on the inwardly facing surface or a combination of inwardly and outwardly facing surfaces as defined. Moreover, claims 2-18 are rejected under 35 U.S.C. 112(a) for their dependencies upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to define the first elastomeric connector can be fastened to “an inwardly facing surface or outwardly facing surface” of each respective body, where such features were not disclosed within the originally filed specification and thus considered to define new matter as well as render the claimed invention indefinite since one of ordinary skill in the art would not know what scope is covered by such limitations. One of ordinary skill in the art would not know whether such an elastomeric connector can be attached to a combination of inwardly and outwardly facing surfaces as defined or whether the connector can only be attached to the same respective surface on each body. For examining purposes, the elastomeric connector can be attached to any combination of inwardly and outwardly facing surface of a respective body. Moreover, claims 2-18 are rejected under 35 U.S.C. 112(b) for their dependencies upon claim 1.
Lines 33-34 of claim 1 defines “an end of the first elastomeric connector,” which renders the claimed invention indefinite since the connector has already been defined as comprising of two ends and one of ordinary skill in the art would not know which end is being referred to. Line 37 of claim 1 similarly defines “a second end of a body of a first assembly or a second assembly,” which renders the claimed invention indefinite since second ends for each body of each assembly has already been defined and one of ordinary skill in the art would not know whether a new end is required or whether such an end refers to an already defined end. For examining purposes and in light of the specification and drawings, “an end of the first elastomeric connector” is considered to refer to one of the already defined ends and “a second end of a body” is considered to refer to the second end of the body of the first or second assembly. Moreover, claims 2-18 are rendered indefinite for their dependencies upon claim 1.

Response to Amendment
Applicant’s amendments to claims overcome the overcome the 35 U.S.C. 112(b) and (d) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) and (d) rejections of the previous Office Action are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635